
	
		I
		111th CONGRESS
		1st Session
		H. R. 3158
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2009
			Mr. Sarbanes
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reform health care delivery by providing incentives
		  for place-based health care, which seeks to bring health services to the
		  patient by locating community health centers, federally qualified health
		  centers, and community integrated health centers in or near settings that
		  already serve a particular target population, such as schools, workplaces, and
		  senior services facilities.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Place Based Health Care Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Community Integrated Health Centers
					Sec. 101. Definitions.
					Sec. 102. Funding benefits.
					Title II—School-Based Health Centers
					Sec. 201. Assurance of payment under Medicaid and CHIP for
				covered items and services furnished by certain school-based health
				clinics.
					Title III—Tax credit for employer-provided health and wellness
				benefits
					Sec. 301. Credit for employer-provided health and wellness
				benefits.
					Title IV—Evidence-Based Disease Prevention and Health Promotion
				Program; Senior Housing Facility Plan Option
					Sec. 301. Evidence-based disease prevention and health
				promotion grant program.
					Sec. 302. Offering Medicare Advantage plan in a senior housing
				facility.
					Title V—Community Health Center Expansion of
				Priorities
					Sec. 401. Community health center expansion.
				
			ICommunity
			 Integrated Health Centers
			101.DefinitionsIn this Act:
				(1)Community
			 Integrated Health CenterThe term Community Integrated
			 Health Center means an organization that—
					(A)seeks to fully integrate its services into
			 the community by locating in or near settings that serve particular target
			 populations, such as schools, workplaces, or senior service facilities;
					(B)is owned or
			 controlled by, or comprised of, two or more institutional providers or groups
			 of health care professionals that are eligible for participation in part A or
			 part B of Medicare;
					(C)is organized for
			 the purpose of providing health care, improving the quality of health care, and
			 reducing costs associated with the provision of health care provided to Center
			 patients;
					(D)participates in
			 Medicare and Medicaid;
					(E)requires all of
			 its participating providers to participate in Medicare and Medicaid;
					(F)is not excluded or
			 precluded from participation in any Federal or State health care
			 program;
					(G)is organized to
			 receive payment from government and private health plans in a manner that
			 promotes cost reductions, including—
						(i)accepting global
			 or bundled payments; and
						(ii)accepting
			 fixed-fee or capitated payments;
						(H)accepts all
			 patients enrolled in Medicare and Medicaid;
					(I)does not
			 discriminate on the basis of any prohibited criteria;
					(J)does not
			 discriminate with respect to the provision of care to patients of the Center on
			 the basis of the patient’s insurance status or ability to pay;
					(K)maintains an
			 affiliation with an acute care hospital;
					(L)maintains an
			 affiliation with health care providers as necessary to meet the needs of its
			 enrollees;
					(M)maintains a
			 qualified workforce;
					(N)has a qualified
			 medical director;
					(O)coordinates
			 inpatient and outpatient care for its enrollees, including coordination of
			 wellness and prevention services and care for chronic disease;
					(P)offers wellness,
			 prevention, and health-promotion services;
					(Q)develops, and
			 requires its participating providers to follow, guidelines, protocols,
			 evidence-based medicine, and clinical pathways;
					(R)utilizes
			 electronic medical records by the deadline set forth in the amendments made by
			 the American Recovery and Reinvestment Act of 2009;
					(S)requires its
			 participating providers to utilize electronic medical records by such
			 deadlines; and
					(T)qualifies as an
			 organized health care arrangement pursuant parts 160, 162, and
			 164 of title 45, Code of Federal Regulations.
					(2)Medicare;
			 MedicaidThe terms Medicare and
			 Medicaid mean the programs under titles XVIII and XIX,
			 respectively, of the Social Security Act.
				(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				102.Funding
			 benefits
				(a)ListingA
			 facility may obtain the benefits of this section by becoming listed as a
			 Community Integrated Health Center by the Secretary. The Secretary shall list
			 such a facility that—
					(1)certifies to the
			 Secretary that it meets the requirements for a Community Integrated Health
			 Center under section 101(1); and
					(2)every three years
			 demonstrates to the satisfaction of the Secretary that the facility continues
			 to meet such requirements.
					(b)Community
			 Integrated Health Center assistance
					(1)Eligible
			 Community Integrated health center definedIn this subsection,
			 the term Eligible Community Integrated Health Center means an
			 Community Integrated Health Center that has been listed under subsection
			 (a).
					(2)Grant
			 Program
						(A)In
			 generalThe Secretary shall use such sums as may be necessary to
			 carry out a program of grants to assist Eligible Community Integrated Health
			 Centers with start-up and operating costs.
						(B)AdministrationThe
			 Secretary shall make grants to Eligible Community Integrated Health Centers
			 under this subsection on a competitive basis, to such Centers that demonstrate
			 to the satisfaction of the Secretary that the Center will—
							(i)use
			 the funds to—
								(I)promote the
			 integration of health care providers;
								(II)promote
			 coordination of patient care;
								(III)provide greater
			 access to health care by patients within the Center’s geographic service
			 area;
								(IV)locate services
			 in or near a setting that serves their target population, such as schools,
			 workplaces, or senior services facilities;
								(V)reduce the cost of
			 providing care; and
								(VI)improve the
			 quality of care provided to patients within the Center’s geographic service
			 area; and
								(ii)not
			 later than 12 months after the date on which the Secretary provides assistance
			 to the Center, submit to the Secretary a report that describes—
								(I)the manner in
			 which the assistance was spent;
								(II)the manner in
			 which the factors outlined in clause (i) have been monitored; and
								(III)any measurable
			 change in the factors outlined in such clause as a result of the Center’s
			 receipt of assistance.
								(C)TimingNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall make grants to provide assistance under this subsection.
						(3)Report to
			 congressNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall submit to the appropriate committees of Congress
			 a report that—
						(A)describes in
			 detail the manner in which this grant program has been carried out; and
						(B)includes the
			 information reported to the Secretary under paragraph (2)(B)(ii).
						IISchool-Based
			 Health Centers
			201.Assurance of
			 payment under Medicaid and CHIP for covered items and services furnished by
			 certain school-based health clinics
				(a)State plan
			 requirementSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)), as amended by section 5006(e)(2)(A) of division B of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5), is amended—
					(1)in paragraph (72),
			 by striking and at the end;
					(2)in paragraph
			 (73)(B), by striking the period at the end and inserting ; and;
			 and
					(3)by
			 inserting after paragraph (73), the following new paragraph:
						
							(74)provide that the
				State shall certify to the Secretary that the State has implemented procedures
				to pay for medical assistance (including care and services described in
				subsections (a)(4)(B) and (r) of section 1905 and provided in accordance with
				section 1902(a)(43)) furnished in a school-based health clinic, if payment
				would be made under the State plan for the same items and services if furnished
				in a physician's office or other outpatient clinic (including if such payment
				would be included in the determination of a prepaid capitation or other
				risk-based rate of payment to an entity under a contract pursuant to section
				1903(m)).
							.
					(b)School-based
			 health clinic definedSection
			 1905 of such Act (42 U.S.C. 1396d) is amended by adding at the end the
			 following new subsection:
					
						(y)(1)The term school-based health
				clinic means a health clinic that—
								(A)is located in or near a school
				facility of a school district or board or of an Indian tribe or tribal
				organization;
								(B)is organized through school,
				community, and health provider relationships;
								(C)is administered by a sponsoring
				facility;
								(D)provides through health professionals
				primary health services to children in accordance with State and local law,
				including laws relating to licensure and certification; and
								(E)satisfies such other requirements as a
				State may establish for the operation of such a clinic.
								(2)For purposes of paragraph (1)(D), the
				term primary health services means the core services offered by
				a school-based health clinic, which shall include the following:
								(A)Comprehensive health assessments,
				diagnosis, and treatment of minor, acute, and chronic medical conditions and
				referrals to, and follow-up for, specialty care.
								(B)Mental health assessments, crisis
				intervention, counseling, treatment, and referral to a continuum of services
				including emergency psychiatric care, community support programs, inpatient
				care, and outpatient programs.
								(C)Additional services, which may include
				oral health, social, and health education services.
								(3)For purposes of paragraph (1)(C), the
				term sponsoring facility is a community-based organization,
				which may include—
								(A)a hospital;
								(B)a public health department;
								(C)a community health center;
								(D)a nonprofit health care agency;
								(E)a school or school system; or
								(F)a program administered by the Indian
				Health Service or the Bureau of Indian Affairs or operated by an Indian tribe
				or a tribal organization under the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450), a Native Hawaiian entity, or an Urban Indian
				program under title V of the Indian Health Care Improvement Act (25 U.S.C.
				1601).
								.
				(c)Application to
			 CHIPSection 2107(e)(1) of the Social Security Act (42 U.S.C.
			 1397gg(e)(1)) is amended—
					(1)by redesignating
			 subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively;
			 and
					(2)by inserting after
			 subparagraph (A), the following new subparagraph:
						
							(B)Section
				1902(a)(74) (relating to procedures to ensure payment for covered services
				furnished in a school-based health clinic, as defined in section
				1905(y)).
							.
					(d)Rule of
			 constructionNothing in this section or the amendments made by
			 this section shall be construed to preempt or supersede State or local law with
			 respect to whether a school-based health clinic provides family planning
			 services and supplies.
				(e)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2009.
				IIITax
			 credit for employer-provided health and wellness benefits
			301.Credit for
			 employer-provided health and wellness benefits
				(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business-related credits) is amended by adding at the end the following new
			 section:
					
						45R.Credit for
				employer-provided health and wellness benefits
							(a)In
				generalFor purposes of section 38, the employer-provided health
				and wellness benefits credit determined under this section for the taxable year
				is an amount equal to 25 percent of the qualified health and wellness
				expenditures of the taxpayer for such taxable year.
							(b)Dollar
				limitationThe credit allowable under subsection (a) for any
				taxable year shall not exceed $150,000.
							(c)DefinitionsFor
				purposes of this section—
								(1)Qualified health
				and wellness expenditure
									(A)In
				generalThe term qualified health and wellness
				expenditure means any amount paid or incurred—
										(i)to
				acquire, construct, rehabilitate, or expand property—
											(I)which is to be
				used as part of a qualified health and wellness facility of the taxpayer,
				and
											(II)with respect to
				which a deduction for depreciation (or amortization in lieu of depreciation) is
				allowable,
											(ii)for the operating
				costs of a qualified health and wellness facility of the taxpayer, or
										(iii)under a contract
				with a qualified health and wellness facility to provide health and wellness
				services to employees of the taxpayer.
										(B)Fair market
				valueThe term qualified health and wellness
				expenditures shall not include expenses in excess of the fair market
				value of such care.
									(2)Qualified health
				and wellness facility
									(A)In
				generalThe term qualified health and wellness
				facility means a facility—
										(i)the principal use
				of which is to provide medical care (including preventive care), and
										(ii)which meets the
				requirements of all applicable laws and regulations of the State or local
				government in which it is located.
										(B)Special rules
				with respect to a taxpayerA facility shall not be treated as a
				qualified health and wellness facility with respect to a taxpayer
				unless—
										(i)enrollment in the
				facility is open to employees of the taxpayer during the taxable year,
				and
										(ii)the use of such
				facility (or the eligibility to use such facility) does not discriminate in
				favor of employees of the taxpayer who are highly compensated employees (within
				the meaning of section 414(q)).
										(d)Recapture of
				acquisition and construction credit
								(1)In
				generalIf, as of the close of any taxable year, there is a
				recapture event with respect to any qualified health and wellness facility of
				the taxpayer, then the tax of the taxpayer under this chapter for such taxable
				year shall be increased by an amount equal to the product of—
									(A)the applicable
				recapture percentage, and
									(B)the aggregate
				decrease in the credits allowed under section 38 for all prior taxable years
				which would have resulted if the qualified health and wellness expenditures of
				the taxpayer described in subsection (c)(1)(A) with respect to such facility
				had been zero.
									(2)Applicable
				recapture percentage
									(A)In
				generalFor purposes of this subsection, the applicable recapture
				percentage shall be determined from the following table:
										
											
												
													If the recapture event occurs
						in:The applicable recapture percentage is:
						
													
												
												
													 Years 1–3  100
													
													Year 4  85
													
													Year 5  70 
													
													 Year 6 55 
													
													Year 740 
													
													Year 8  25 
													
													Years 9 and 10 10 
													
													Years 11 and thereafter0. 
													
												
											
										
									(B)YearsFor
				purposes of subparagraph (A), year 1 shall begin on the first day of the
				taxable year in which the qualified health and wellness facility is placed in
				service by the taxpayer.
									(3)Recapture event
				definedFor purposes of this subsection, the term
				recapture event means—
									(A)Cessation of
				operationThe cessation of the operation of the facility as a
				qualified health and wellness facility.
									(B)Change in
				ownership
										(i)In
				generalExcept as provided in clause (ii), the disposition of a
				taxpayer’s interest in a qualified health and wellness facility with respect to
				which the credit described in subsection (a) was allowable.
										(ii)Agreement to
				assume recapture liabilityClause (i) shall not apply if the
				person acquiring such interest in the facility agrees in writing to assume the
				recapture liability of the person disposing of such interest in effect
				immediately before such disposition. In the event of such an assumption, the
				person acquiring the interest in the facility shall be treated as the taxpayer
				for purposes of assessing any recapture liability (computed as if there had
				been no change in ownership).
										(4)Special
				rules
									(A)Tax benefit
				ruleThe tax for the taxable year shall be increased under
				paragraph (1) only with respect to credits allowed by reason of this section
				which were used to reduce tax liability. In the case of credits not so used to
				reduce tax liability, the carryforwards and carrybacks under section 39 shall
				be appropriately adjusted.
									(B)No credits
				against taxAny increase in tax under this subsection shall not
				be treated as a tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section 55.
									(C)No recapture by
				reason of casualty lossThe increase in tax under this subsection
				shall not apply to a cessation of operation of the facility as a qualified
				child care facility by reason of a casualty loss to the extent such loss is
				restored by reconstruction or replacement within a reasonable period
				established by the Secretary.
									(e)Special
				rulesFor purposes of this section—
								(1)Aggregation
				rulesAll persons which are treated as a single employer under
				subsections (a) and (b) of section 52 shall be treated as a single
				taxpayer.
								(2)Pass-thru in the
				case of estates and trustsUnder regulations prescribed by the
				Secretary, rules similar to the rules of subsection (d) of section 52 shall
				apply.
								(3)Allocation in
				the case of partnershipsIn the case of partnerships, the credit
				shall be allocated among partners under regulations prescribed by the
				Secretary.
								(f)No double
				benefit
								(1)Reduction in
				basisFor purposes of this subtitle—
									(A)In
				generalIf a credit is determined under this section with respect
				to any property by reason of expenditures described in subsection (c)(1)(A),
				the basis of such property shall be reduced by the amount of the credit so
				determined.
									(B)Certain
				dispositionsIf, during any taxable year, there is a recapture
				amount determined with respect to any property the basis of which was reduced
				under subparagraph (A), the basis of such property (immediately before the
				event resulting in such recapture) shall be increased by an amount equal to
				such recapture amount. For purposes of the preceding sentence, the term
				recapture amount means any increase in tax (or adjustment in
				carrybacks or carryovers) determined under subsection (d).
									(2)Other deductions
				and creditsNo deduction or credit shall be allowed under any
				other provision of this chapter with respect to the amount of the credit
				determined under this
				section.
								.
				(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to general business credit) is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting , plus , and by adding at
			 the end the following new paragraph:
					
						(36)the
				employer-provided health and wellness benefits credit determined under section
				45R(a).
						.
				(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 45Q the following new item:
					
						
							Sec. 45R. Credit for employer-provided
				health and wellness
				benefits.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				IVEvidence-Based
			 Disease Prevention and Health Promotion Program; Senior Housing Facility Plan
			 Option
			301.Evidence-based
			 disease prevention and health promotion grant programPart D of title III of the Older Americans
			 Act of 1965 (42 U.S.C. 3030m et seq.) is amended—
				(1)by inserting the
			 following before section 361:
					
						1Services
						;
				and
				(2)by adding at the
			 end the following:
					
						2Evidence-based
				Disease Prevention and Health Promotion Program
							365.Evidence-based
				disease prevention and health promotion grants program
								(a)Grant
				programFrom a portion of the
				funds allotted to carry out this part, the Assistant Secretary shall establish
				an evidence-based disease prevention and health promotion program to make
				grants to States to carry out—
									(1)evidence-based
				disease prevention programs;
									(2)evidence-based
				chronic disease management programs;
									(3)evidence-based
				chronic disease self-management programs;
									(4)evidence-based health services and health
				promotion services and supports;
									(5)a disease
				self-management program such as the Stanford University Chronic Disease
				Self-Management Program (CDSMP).
									(b)Application for
				grantTo request a grant
				under subsection (a), a State shall, after consulting and coordinating with
				area agencies on aging in the State involved, submit an application to the
				Secretary at such time, in such manner, and containing the following
				information:
									(1)A description of
				the evidence-based disease prevention and health promotion programs the State
				agency proposes to carry out with such grant.
									(2)Sufficient
				information to demonstrate that the infrastructure exists to support the
				proposed programs.
									(3)Such other
				information as the Secretary determines appropriate.
									(c)Subgrants
									(1)Grants to area
				agencies on agingWith funds
				received under subsection (b), the State agency shall make grants to area
				agencies on aging that demonstrate performance capacity to carry out programs
				and activities described in subsection (a), to carry out evidence-based disease
				prevention and health promotion programs under this section either directly or
				through contracts with—
										(A)organizations that
				are providers of direct services to older individuals and that receive funding
				under this Act; or
										(B)Federally Qualified Health Centers or
				Community Health Centers (as such terms are used in relation to section 330 of
				the Public Health Service Act) or Community Integrated Health Centers (as
				defined in section 101 of the Place Based Health Care Act of 2009).
										(2)Direct grants to
				other entitiesIf an area
				agency on aging does not receive a grant under paragraph (1), the State agency
				may make a subgrant to carry out evidence-based disease prevention and health
				promotion programs under this section in the planning and service area of such
				agency, to—
										(A)organizations that
				are providers of direct services to older individuals and that receive funding
				under this Act; or
										(B)Federally Qualified Health Centers or
				Community Health Centers (as such terms are used in relation to section 330 of
				the Public Health Service Act) or Community Integrated Health Centers (as
				defined in section 101 of the Place Based Health Care Act of 2009).
										that
				demonstrate performance capacity to carry out the programs and activities
				described in subsection (a).(d)Uses of
				fundsA grant or subgrant
				received under this section may be used to carry out—
									(1)an evidence-based
				chronic disease management program;
									(2)an evidence-based
				chronic disease self-management program; or
									(3)an evidence-based
				disease prevention and health promotion program.
									(e)DefinitionIn this section, the term health
				services and health promotion services and supports means any service,
				any onsite primary care service, any in-home service, a case management
				service, or any evidence-based intervention that is—
									(1)furnished in settings that serve the
				population of older individuals such as—
										(A)a private home or
				residence;
										(B)a community based
				organization (as defined in section 1901 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7801));
										(C)a Community
				Integrated Health Center (as defined in section 101(1) of the Place Based
				Health Care Act of 2009);
										(D)a faith-based
				organization;
										(E)a community-care
				setting (including a small community care setting as defined in subsection
				(g)(1), and a large community care setting as defined in subsection (h)(1), of
				section 1929 of the Social Security Act (42 U.S.C. 1396t));
										(F)a board and care
				facility;
										(G)a long-term care
				facility;
										(H)a multi-purpose
				senior center; or
										(I)a community center (as defined in section
				670G of the State Dependent Care Development Grants Act (42 U.S.C.
				9877));
										(2)furnished to
				diagnose, treat, or cure a medical disease or condition; and
									(3)intended to assist older individuals with
				carrying out activities of daily living (as defined in section 802 of the
				Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
				8011).
									.
				302.Offering
			 Medicare Advantage plan in a senior housing facilitySection 1851(b)(1) of the Social Security
			 Act (42 U.S.C. 1395w–21(b)(1)) is amended by adding at the end the following
			 new subparagraph:
				
					(D)Special rule for
				senior citizen facilitiesNotwithstanding any other provision of this
				part, a Medicare Advantage organization may operate a Medicare Advantage plan
				exclusively within a geographic area that is limited to a senior housing
				facility if the plan—
						(i)provides services only to beneficiaries who
				either—
							(I)are under a
				long-term residency contract as described in section 1919(c)(5)(B)(v);
				or
							(II)reside in
				supportive housing for the elderly as described in section 202 of the Housing
				Act of 1959 or housing supported by the low income housing tax credit program
				described in section 42 of the Internal Revenue Code of 1986, and qualify for
				assistance under section 8 of the United States Housing Act of 1937;
							(ii)provides onsite
				primary care services with a ratio of accessible physicians to beneficiaries
				that is deemed to be adequate by the Secretary;
						(iii)provides
				transportation services for patients to specialty providers outside the
				community;
						(iv)makes meaningful
				use of health information technology; and
						(v)if
				offered to continuing care retirement or life care community residents as
				described in clause (i)(I), has participated in a Centers for Medicare &
				Medicaid Services demonstration initiative for a minimum of one
				year.
						.
			VCommunity Health
			 Center Expansion of Priorities
			401.Community
			 health center expansionSection 330 of the Public Health Service Act
			 (42 U.S.C. 254b) is amended by adding at the end the following new
			 subsections:
				
					(s)School-based
				health centers
						(1)In
				generalThe Secretary may award grants for the purposes described
				in subparagraphs (c), (e), and (f) of this section for the planning and
				delivery of services to a special medically underserved population comprised of
				school-aged children in a school-based health center.
						(2)School-based
				health center definedIn this section, the term
				school-based health center means a health center that—
							(A)is located within
				an elementary or secondary school facility;
							(B)is operated in
				collaboration with the school in which such center is located;
							(C)is administered by
				a community-based organization including a hospital, public health department,
				community health center, or nonprofit health care agency;
							(D)at a minimum,
				provides to school-aged children—
								(i)primary health
				care services, including comprehensive health assessments, and diagnosis and
				treatment of minor, acute, and chronic medical conditions and Healthy Start
				benefits;
								(ii)mental health
				services, including crisis intervention, counseling, and emergency psychiatric
				care at the school or by referral;
								(iii)the availability
				of services at the school when the school is open and 24-hour coverage through
				an on-call system with other providers to ensure access when the school or
				health center is closed;
								(iv)services through
				the use of a qualified and appropriately credentialed individual, including a
				nurse practitioner or physician assistant, a mental health professional, a
				physician, and a health assistant; and
								(E)may provide
				optional preventive dental services, consistent with State licensure law,
				through the use of dental hygienists or dental assistants that provide
				preventive services such as basic oral exams, cleanings, and sealants.
							(3)Supplement not
				supplantA grant awarded under this subsection shall be expended
				to supplement, and not supplant, the expenditures of the health center and the
				value of in kind contributions for the delivery of services to the population
				described in paragraph (1).
						(4)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection, in addition to any funds authorized to be appropriated or
				appropriated for health centers under any other subsection of this section,
				such sums as may be necessary for each of fiscal years 2009 through
				2014.
						(t)Residents of
				Naturally Occurring Retirement Communities, Rapidly Aging Communities, Patrons
				of multipurpose senior centers
						(1)In
				generalThe Secretary may award grants for the purposes described
				in subsections (c), (e), and (f) of this section for the planning and delivery
				of services to a special medically underserved population comprised of
				residents of Naturally Occurring Retirement Communities and patrons of
				multipurpose senior centers and individuals living in areas and facilities
				immediately accessible to such Naturally Occurring Retirement Communities and
				such centers.
						(2)Supplement not
				supplantA grant awarded under this subsection shall be expended
				to supplement, and not supplant, the expenditures of the health center and the
				value of in kind contributions for the delivery of services to the population
				described in paragraph (1).
						(3)Consultation
				with Area Agencies on AgingThe Secretary may not make a grant
				under paragraph (1) unless, with respect to the residents of Naturally
				Occurring Retirement Communities and patrons of multipurpose senior centers
				involved, the applicant for the grant—
							(A)has consulted with
				the Area Agency on Aging in the preparation of the application for the grant;
				and
							(B)agrees to provide
				for ongoing consultation with the Area Agency on Aging regarding the planning
				and administration of the program carried out with the grant.
							(4)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection, in addition to any funds authorized to be appropriated or
				appropriated for health centers under any other subsection of this section,
				such sums as may be necessary for each of fiscal years 2009 through
				2014.
						(5)Naturally
				Occurring Retirement Community and multipurpose senior center
				definedIn this subsection,
				the terms Naturally Occurring Retirement Community and
				multipurpose senior center have the meanings given such terms
				for purposes of the Older Americans Act of 1965 (42 U.S.C. 3001 et
				seq).
						.
			
